EXECUTIVE EMPLOYMENT AGREEMENT

             This Agreement, dated as of July 11, 2001, is by and between
Vari-Lite, Inc., a Delaware corporation (the “Company”), and Bob Schacherl
(“Executive”).

W I T N E S S E T H:

             WHEREAS, Executive possesses significant knowledge and information
in matters relating to the Business (as defined below), which knowledge and
information will be increased, developed and enhanced through his continued
employment by the Company; and

             WHEREAS, the parties hereto desire to enter into an agreement for
the Company’s continued employment of Executive on the terms and conditions
contained herein;

             NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements contained herein, and certain other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

             1.          Employment and Duties.  The Company hereby employs
Executive, and Executive hereby accepts employment with the Company, to serve as
Vice President of Sales for the Company.  In such capacity, Executive shall
report to the President of the Company and shall devote his full working time,
attention and energies to the diligent performance of such services and duties
as from time to time may be designated by the President of the Company. 
Executive shall not, without the prior written consent of the Company, directly
or indirectly, at any time while employed by the Company, engage in any venture
or activity that the Company, in its sole discretion, determines interferes with
Executive’s performance of his duties and responsibilities as an employee of the
Company.

             2.          Term.  The term of this Agreement and Executive’s
employment hereunder (the “Term”) shall commence as of the date hereof and,
unless sooner terminated in accordance with the termination provisions hereof,
shall continue for one year (the “Initial Term”), and thereafter shall renew for
successive one-year periods unless either party hereto delivers to the other
party at least 30 days prior to the expiration of the Initial Term, or the
expiration date of any subsequent one-year renewal period, written notice of the
election not to renew the Term.

             3.          Compensation.  The Company shall compensate Executive
as follows:

                           (a)         Base Salary.  During the Term, the
Company shall pay to Executive an annual salary of $175,000 (the “Base Salary”),
payable in arrears and in accordance with the Company’s normal payroll practices
as in effect from time to time.  The Base Salary may be increased, but not
decreased,  from time to time as the Compensation Committee of the Company’s
Board of Directors determines, in its sole discretion.

                           (b)        Benefits and Perquisites.  Executive shall
be entitled to vacation and employee benefits (including bonus plans offered to
management employees generally) in accordance with the policies of the Company
in effect from time to time.  The Company may change or amend any of the
benefits it provides at any time.

                           (c)         Expense Reimbursement.  The Company shall
reimburse Executive for all reasonable expenses properly incurred by Executive
in the performance of Executive’s duties hereunder, in accordance with policies
established from time to time by the Company.

 

             4.          Termination by the Company Without Cause.  The Company
may terminate Executive’s employment with the Company at any time and for any
reason other than for Cause (as defined below), including Employer electing not
to renew the Initial Term or any Renewal Term, as the case may be, pursuant to
Section 2.  In the event of any such termination, the Company shall pay
Executive the Base Salary through the end of the Term (as determined without
regard to the termination), payable in accordance with the Company’s normal
payroll practices.  In addition, the Company will (a) continue to pay Executive
the Base Salary for a six month period after the end of the Term (as determined
without regard to the termination), payable in accordance with the Company’s
normal payroll practices.

             5.          Termination by the Company for Cause.  The Company may
terminate Executive’s employment with the Company at any time for Cause by
delivering to Executive written notice of termination supported by a reasonably
detailed statement of the relevant facts and reason for termination.  In the
event of any such termination, the Company shall pay Executive the Base Salary
accrued and unpaid through the date of termination, payable in accordance with
the Company’s normal payroll practices.  As used herein, “Cause” means (a)
Executive has breached Section 10 or 11 hereof, (b) Executive has used alcohol
or drugs on the job or in a manner affecting his job performance, (c) Executive
has been grossly negligent in the performance or has intentionally not performed
Executive’s material duties and responsibilities hereunder, continuing for 10
days after receipt of written notice of such performance or lack of performance,
(d) Executive has committed acts of willful dishonesty, fraud or material
misconduct with respect to the business or affairs of the Company, or (e)
Executive has been found guilty of or has pled nolo contendere to the commission
of a felony offense.

             6.          Voluntary Termination by Executive.  Executive may
terminate his employment with the Company at any time for any reason other than
for Good Reason (as defined below) upon delivering 30 days’ prior written notice
to the Company.  In the event of any such termination, the Company shall pay
Executive the Base Salary accrued and unpaid through the date of termination,
payable in accordance with the Company’s normal payroll practices.

             7.          Termination by Death or Disability.

                           (a)         Death.  If Executive dies during the
Term, the Company shall pay Executive’s estate the Base Salary through the end
of the Term (as determined without regard to the termination), payable in
accordance with the Company’s normal payroll practices.

                           (b)        Disability.  If, as a result of
Executive’s incapacity due to physical or mental illness or injury, Executive
shall have been absent from the full-time performance of his duties with the
Company (i) for a period of three consecutive months or (ii) for shorter periods
aggregating 180 or more business days in any 12-month period and, within 30 days
after written notice of termination is thereafter given by the Company,
Executive shall not have returned to the full-time performance of his duties,
the Company may terminate Executive’s employment with the Company.  In the event
of any such termination, the Company shall pay Executive the Base Salary through
the end of the Term (as determined without regard to the termination), payable
in accordance with the Company’s normal payroll practices.

             8.          Termination by Executive for Good Reason.  Executive
may terminate his employment with the Company for Good Reason at any time by
delivering 30 days’ prior written notice to the Company.  In the event of any
such termination, the Company shall pay Executive the Base Salary through the
end of the Term (as determined without regard to the termination), payable in
accordance with the Company’s normal payroll practices.  In addition, the
Company will (a) continue to pay Executive the Base Salary for a six month
period after the end of the Term (as determined without regard to the
termination), payable in accordance with the Company’s normal payroll
practices.  As used herein, “Good Reason” means (a) Executive has been assigned
any duties inconsistent in any material manner with, or suffered any adverse
material change in, Executive’s position, duties, responsibilities or status
with the Company, (b) the Company has reduced the Base Salary, or (c) the
Company has failed to pay the Base Salary, and in any case the Company fails to
remedy such matter within 10 days of receiving written notice from Executive of
his intention to terminate his employment based thereon.

             9.          Covenant Against Competition and Employment.  Executive
shall not, directly or indirectly, individually or on behalf of any Person (as
defined below) other than the Company, (i) for as long as Executive continues to
receive the Base Salary hereunder, and (ii) in the case of a termination of
Executive’s employment with the Company pursuant to Section 5 or 6 for an
additional period of two years after such termination:

                           (a)         engage in, have an equity or profit
interest in, or render services of any kind or nature to any Person engaged in
the Business within the Territory (as defined below);

                           (b)        solicit, call upon or attempt to obtain
business from any Customer (as defined below) for the purpose of providing that
Customer with any product or service provided by the Company or any competitive
product; or

                           (c)         employ or offer to employ any employee of
the Company.  For these purposes, an employee of the Company shall be deemed to
be an employee of the Company while employed by the Company and for a period of
60 days thereafter.

             Nothing contained in this Section 9 shall be construed to prohibit
Executive from owning either of record or beneficially not more than 1% of the
shares or other equity interest of any publicly traded Person or continuing to
own, as a passive investor, his existing shares in High End Systems, Inc. 
Executive agrees that the foregoing covenants in this Section 9 impose a
reasonable restraint on Executive in light of the activities and business of
Company as of the date hereof and that the enforcement of the non-competition
provisions in this Section 9 by the Company will not interfere with Executive’s
ability to pursue a proper livelihood.  Executive acknowledges and agrees that
the enforcement of this Agreement is necessary to ensure the preservation and
continuity of the goodwill of the Company.

             As used herein, the following terms shall have the meanings
indicated:

             “Business” means the design, manufacture and/or distribution of
automated or conventional lighting equipment and/or related services.

             “Customer” means all Persons (a) who purchased products from, or
utilized the services of, the Company while Executive was employed by the
Company, (b) who Executive solicited on behalf of the Company, (c) whose
dealings with the Company were coordinated or supervised, in whole or in part,
by Executive, or (d) about whom Executive obtained Confidential Information (as
defined below).

             “Person” means any individual, corporation, limited liability
company, partnership, joint venture, association, trust, unincorporated
organization or other entity.

             “Territory” means anywhere in the world.

             10.        Confidential Information.  Executive shall not, except
with the prior written approval of the Company, disclose Confidential
Information to any Person, or use Confidential Information for personal
financial gain or other reason not in the Company’s best interest at any time
either during or after the Term for whatever reason, except that these
restrictions shall not apply to (a) information that shall become publicly known
through no fault of Executive, (b) information that is disclosed to Executive by
a third party that has legitimate and unrestricted possession thereof and the
unrestricted right to make such disclosure, (c) information that Executive can
demonstrate was within his legitimate and unrestricted possession prior to the
time of his employment with the Company, or (d) other information not rising to
the level of a trade secret at any time after two years from and after the end
of the Term.  “Confidential Information” means all business records, trade
secrets, know-how concerning marketing, customer lists or compilations, sources
of supply, manufacturing techniques, pricing information, financial information,
personnel data, information contained in any documents prepared by or for the
Company and its employees at the Company’s expense or on the Company’s time or
otherwise in furtherance of the Company’s business, and made available only to
the Company and such of its authorized agents as may be necessary to further the
Company’s business, and other confidential information used and/or obtained by
Executive in the course of his employment by the Company.  Executive shall
return to the Company all Confidential Information and any and all copies of the
same in his control upon termination of employment with the Company for any
reason whatsoever.

             11.        Assignment.  This Agreement may not be assigned or
transferred by Executive, in whole or in part, without the prior written consent
of the Company, and any assignment in violation of this Section shall be void. 
The Company shall have the right to assign this Agreement and any of its rights
hereunder to an affiliate of the Company, or as a part of a sale or transfer of
the stock, assets or business of the Company or any substantial portion
thereof.  This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto, and their respective heirs, successors and permitted
assigns.

             12.        Relief.  A breach or threatened breach of any of the
terms of this Agreement by Executive would result in material and irreparable
damage and injury to the Company, and it would be difficult or impossible to
establish the full monetary value of such damage.  Therefore, the Company shall
be entitled to injunctive relief by a court of appropriate jurisdiction in the
event of Executive’s breach or threatened breach of any of the terms hereunder,
without the necessity of having to post bond or other collateral in connection
therewith.  The Company’s right to an injunction will not prohibit the Company
from pursuing other remedies, including the recovery of damages.

             13.        Notice.  All notices and communications required or
permitted hereunder shall be in writing and may be given by (a) depositing the
same in the United States mail, addressed to the party to be notified, postage
prepaid and registered or certified with return receipt requested, (b) telecopy,
(c) overnight delivery service, or (d) hand delivery.  Such notice shall be
deemed received (i) on the first business day after it was actually received if
sent by overnight delivery service, (ii) on the day it was delivered if  hand
delivered, (iii) on the day the telecopy is transmitted to the proper telecopy
number if sent by telecopy or (iv) on the third business day following the date
on which it is so mailed.  For purposes of notice, the address of the parties
shall be:

If to the Company:

Vari-Lite, Inc.
201 Regal Row
Dallas, Texas 75247
Telecopy:
Attn:    President

with a copy (which shall not constitute notice) to:

Gardere Wynne Sewell LLP
1601 Elm Street
3000 Thanksgiving Tower
Dallas, Texas 75201
Telecopy:  214-999-3683
Attn: Alan J. Perkins

If to Executive:

Bob Schacherl
5903 Hayden’s Cove
Austin, TX 78730

or such other address as either party hereto shall specify pursuant to this
Section 13 from time to time.

             14.        Non-Waiver.  No failure on the part of either party
hereto to exercise, and no delay by either party hereto in exercising any right,
power, or remedy under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or remedy by either
party hereto preclude any other or further exercise thereof or the exercise by
such party of any other right, power or remedy.  No express waiver or assent by
either party hereto of any breach of or default in any term or condition of this
Agreement by the other party shall constitute a waiver of or an assent to any
succeeding breach of or default in the same or any other term or condition
hereof.

             15.        Amendments and Modifications.  This Agreement may be
amended or modified only by a writing signed by both parties hereto.

             16.        Governing Law.  This Agreement shall be construed in
accordance with the laws of the State of Texas, without regard to the choice of
law provisions, statutes, regulations or principles of this or any other
jurisdiction.

             17.        Reformation and Severability.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the term hereof, such provision shall be fully
severable and this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision never comprised a part hereof, and the
remaining provisions hereof shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom.  Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as part of this
Agreement, a provision as similar in its terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

             18.        Counterparts.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original and all of which together shall constitute but one and the same
instrument. Facsimile transmission of any signed original document or
retransmission of any signed facsimile transmission shall be deemed the same as
delivery of an original.  At the request of either party hereto, the parties
hereto will confirm facsimile transmission by signing a duplicate original
document.

             IN WITNESS WHEREOF, the parties hereto have executed this
Agreement, as of the date first written above.

  Vari-Lite International, Inc.


    By:

--------------------------------------------------------------------------------

    T. Clay Powers, President



     

--------------------------------------------------------------------------------

Bob Schacherl

 

 